ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an X-ray analysis apparatus, comprising: a goniometer including an incident-side arm extending in a first direction, a fixing portion, and a receiving-side arm; an X-ray source portion, which is arranged on the incident-side arm and configured to generate an X-ray beam extending in a second direction, which crosses the first direction; a support base, which is arranged on the fixing portion, and is configured to support a sample; a parallel slit, which is arranged on the fixing portion, and is configured to limit a line width along the second direction of the X-ray beam generated by the X-ray source portion; and, a detector, which is arranged on the receiving-side arm, and is configured to detect a scattered X-ray generated by the sample.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a relative positional relationship between the support base and the parallel slit is fixed, in the manner as required by Claim 1.
Claims 2 and 3 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant amendment, filed 07/01/2021, with respect to specification objections, 35 USC 112 rejections, and prior art rejections of the claims, have been fully considered and are persuasive.  The specification objections, 35 USC 112 rejections, and prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/19/2021